DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/01/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (USPG Pub No. 2010/0259828), hereinafter “Byeon”, in view of Hirayama et al. (USPG Pub No. 2013/0050594), hereinafter “Hirayama”.
Regarding claim 1, Byeon discloses a display apparatus (see Fig. 14), comprising: a display device (100) adapted to project an image beam to a first diaphragm (120) (see Figs. 14-16); and an optical element (300) disposed on the transmission path of the image beam, wherein the optical element (300) comprises a second diaphragm (500), the second diaphragm is located on one side of the first diaphragm, the first diaphragm is located between the second diaphragm and the display device (100), the area of the second diaphragm approximates the area of the first diaphragm, and the image beam passes through the first diaphragm and the second diaphragm and is projected to a projection target (see Figs. 14-16, Paragraphs 13, 17 -teaches that the display apparatus radiates light in a front direction and is seen from a front perspective view by a user, thus projecting to a projection target), wherein the display device (100) comprises a display element and array (Paragraphs 17, 18 – teaches that the display may be a liquid crystal display module consisting of a liquid crystal panel; it is known in the art that liquid crystal displays/panels are made up of individually controllable elements). Byeon discloses the claimed invention, but does not specify the display device comprises a microlens array, and the microlens array is located between the display element and the first diaphragm. As these features are widely known in the art, Hirayama provides evidence that one of ordinary skill in the art is capable of modifying Byeon to include such features. In the same field of endeavor, Hirayama discloses the display device (1) comprises a microlens array (2/3), and the microlens array (2/3) is located between the display element (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Byeon with the display device comprises a microlens array, and the microlens array is located between the display element of Hirayama for the purpose of providing a three-dimensional image (Paragraph 3). Furthermore, it would have been 
Regarding claim 2, Byeon discloses wherein the display element comprises a plurality of micro-image units, each micro-image unit is adapted to provide a elemental image beam, and the first diaphragm, to the first diaphragm (Paragraphs 17, 18). Byeon and Hirayama teach the display apparatus as is set forth above, Hirayama further discloses the microlens array (2/3) is disposed on one side of the display element, the microlens array (2/3) comprises a plurality of microlenses (3), the microlenses correspond with the micro-image units respectively, and each elemental image beam is projected through the corresponding microlens (3) to become the image beam (see Figs. 1-3B, Paragraph 26). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 67.
Regarding claim 3, Byeon and Hirayama teach the apparatus as is set forth above, Hirayama further discloses wherein the microlens array is a spatial light modulator, and the microlenses have variable focal lengths (see Figs. 3A-4B).   
Regarding claim 4, Byeon further discloses wherein the first diaphragm (120) is provided with a physical aperture device (120) (see Figs. 14-16).  
Regarding claim 5, Byeon further discloses wherein the second diaphragm (500) is provided with a physical aperture device (500) (see Figs. 14-16).  
Regarding claim 8, Byeon further discloses wherein the optical element (300) further comprises a lens system, the lens system comprises at least one lens (300), and the lens system is configured to project the image beam to the projection target (Paragraph 33).  

Regarding claim 11, Byeon further discloses wherein the first diaphragm (120) has a predetermined distance from the second diaphragm (500) (see Fig. 14).  
Regarding claim 12, Byeon further discloses wherein the area of the second diaphragm (500) is less than or equal to the area of the first diaphragm (120) (see Figs. 15, 16).
Claim 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon (USPG Pub No. 2010/0259828) in view of Hirayama (USPG Pub No. 2013/0050594) as applied to claim 1 above, and further in view of Villarreal et al. (USPG Pub No. 2014/0267331), hereinafter “Villarreal”.
Regarding claim 6, Byeon discloses the image beam passes through the first diaphragm (120) and the second diaphragm (500 (see Figs. 14-16). Byeon and Hirayama disclose the claimed invention except for wherein the optical element further comprises at least one optical waveguide element, and then enters the at least one optical waveguide element, and the at least one optical waveguide element transmits the image beam to the projection target. In the same field of endeavor, Villarreal discloses wherein the optical element further comprises at least one optical waveguide element (516), and then enters the at least one optical waveguide element (516), and the at least one optical waveguide element transmits the image beam to the projection target (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Byeon and Hirayama with wherein the optical element further comprises at least one optical waveguide element, and then enters the at least one optical waveguide element, and the at least one optical waveguide element transmits the image beam to the projection target of Villarreal for the purpose of providing improved contrast ratio (Paragraph 2).   

Regarding claim 10, Byeon discloses the image beam passes through the first diaphragm (120) and the second diaphragm (500 (see Figs. 14-16). Byeon and Hirayama disclose the claimed invention except for wherein the optical element further comprises a free-form prism, and enters the free-form prism, and the free-form prism projects the image beam to the projection target. In the same field of endeavor, Villarreal discloses wherein the optical element further comprises a free-form prism, and enters the free-form prism, and the free-form prism projects the image beam to the projection target (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Byeon and Hirayama with wherein the optical element further comprises a free-form prism, and enters the free-form prism, and the free-form prism projects the image beam to the projection target of Villarreal for the purpose of providing improved contrast ratio (Paragraph 2).   
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicants argued that Byeon and Hirayama, alone or in combination, do not disclose or teach the claims as presented. Fig. 14 of Byeon illustrates a display apparatus comprising a display device (100), a first diaphragm (120), and an optical element (300) with a second diaphragm (500) as recited in claim 1. Paragraphs 17 and 18 of Byeon teach that the display device (100) may, for example, be a liquid crystal display module consisting of a liquid crystal panel. It is known in the art that liquid crystal displays/panels are made up of individually controllable elements, thus Byeon teaches that the display device comprises a display element. Paragraph 33 of Byeon further discloses that the transparent film (300) may include one or more . 
Hirayama, as seen in Fig. 1, teaches a liquid crystal display (LCD) (1), herein the display device, a lens base portion (2) and light refracting portions (3). The lens base portion (2) and the light refracting portions (3) are herein referred to as the microlens array (2/3) recited in the claims.  Paragraph 26 teaches that the display device (1) has a plurality of pixels formed by sub-pixels arrayed in a matrix. The light rays that pass through the display device (1) pass through the microlens array (2/3) to be projected as rays to the front side of the display unit of Fig. 1. This system allows a 3D image to be displayed (Paragraph 26). 
Furthermore, it would have been obvious to one of ordinary skill in the art to provide a microlens array located between the display element and the first diaphragm for the purpose of providing a three-dimensional image (Paragraph 3 of Hirayama) while blocking unwanted light projected from the display (Paragraph 20 of Byeon).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 For these reasons, the claims are rendered obvious in view of Byeon and Hirayama.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/10/2021